The court properly exercised its discretion in reducing defendant’s sentence of six years to life to 5V2 years pursuant to the Drug Law Reform Act'(L 2005, ch 643), and we perceive no basis for reducing the sentence any further. The Act does not apply to defendant’s conspiracy conviction (People v Anonymous, 43 AD3d 806 [2007]). On this appeal, defendant may not challenge the validity of the underlying judgment of conviction, which, we note, has already been affirmed (12 AD3d 268 [2004], lv denied 4 NY3d 828 [2005]). Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ.